Case 5:19-cv-01699-GW-AGR Document 43 Filed 04/06/20 Page 1 of 3 Page ID #:140




   1   Daniel M. Cislo, Esq., No. 125,378
          dancislo@cislo.com
   2   C. Wook Pak, Esq., No. 244,780
          wpak@cislo.com
   3   CISLO & THOMAS LLP
       12100 Wilshire Boulevard, Suite 1700
   4   Los Angeles, California 90025
       Telephone: (310) 451-0647
   5   Telefax: (310) 394-4477
   6   Attorneys for Defendant/Third-Party Plaintiff
       Green Planet, Inc.
   7
   8                        UNITED STATES DISTRICT COURT
   9           CENTRAL DISTRICT OF CALIFORNIA, CENTRAL DIVISION
  10   SPECTRUM LABORATORIES, LLC,                     Case No. 5:19-cv-01699-GW-AGR
  11
                          Plaintiff,                   JOINT STIPULATION TO
  12                                                   EXTEND SCHEDULING ORDER
  13   v.                                              DEADLINES
  14
       GREEN PLANET, INC.,                               Judge: Hon. George H. Wu
  15
  16                      Defendant.

  17   GREEN PLANET, INC.,
  18
                       Third-Party Plaintiff,
  19   v.
  20
       SAMSON PHARMACEUTICALS, INC.,
  21
  22                   Third-Party Defendant.
  23
  24
  25
  26
  27
  28
                               JOINT STIPULATION TO EXTEND
                               SCHEDULING ORDER DEADLINES
                                                                               Case 5:19-cv-01699-GW-AGR Document 43 Filed 04/06/20 Page 2 of 3 Page ID #:141




                                                                                         1    JOINT STIPULATION TO EXTEND SCHEDULING ORDER DEADLINES
                                                                                         2
                                                                                         3          Plaintiff Spectrum Laboratories LLC (“Spectrum”), Defendant/Third-Party
                                                                                         4    Complainant Green Planet, Inc. (“Green Planet”), and Third-Party Defendant
                                                                                         5    Samson Pharmaceuticals, Inc. (“Samson”) (collectively referred to as “the Parties”),
                                                                                         6    by and through their respective counsel of record, hereby stipulate and agree as
                                                                                         7    follows:
                                                                                         8
                                                                                         9          WHEREAS, on February 4, 2020, the Parties filed the Joint Rule 26(f) Report
                                                             Facsimile: (310) 394-4477




                                                                                         10   (Dkt. 35);
                                                                                         11
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12         WHEREAS, on February 5, 2020, this case was reassigned from Judge
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   Andrew J. Guilford to Judge Josephine L. Staton (Dkt. 36);
                                                   SUITE 1700




                                                                                         14
                                                                                         15         WHEREAS, on February 13, 2020, this case was transferred to Judge George
                        Telephone: (310) 451-0647




                                                                                         16   H. Wu (Dkt. 39), and a scheduling conference was set for March 19, 2020;
                                                                                         17
                                                                                         18         WHEREAS, the Parties had been exchanging information in an effort to settle
                                                                                         19   this case;
                                                                                         20
                                                                                         21         WHEREAS, on March 17, 2020, the Parties met and conferred regarding
                                                                                         22   extending the deadlines proposed in the Rule 26(f) Report (Dkt. 35) so as to facilitate
                                                                                         23   further discussions of settlement and provide ample time to settle this case without
                                                                                         24   unnecessarily incurring fees for their respective clients;
                                                                                         25
                                                                                         26         WHEREAS, on March 18, 2020, this Court entered its Scheduling Order
                                                                                         27   adopting a schedule proposed by the Parties and removing the March 19, 2020
                                                                                         28   scheduling conference off its calendar;

                                                                                                                                     1
                                                                                                                        JOINT STIPULATION TO EXTEND
                                                                                                                        SCHEDULING ORDER DEADLINES
                                                                               Case 5:19-cv-01699-GW-AGR Document 43 Filed 04/06/20 Page 3 of 3 Page ID #:142




                                                                                         1                NOW THEREFORE, the Parties hereby stipulate, subject to the Court’s
                                                                                         2    approval, that the Scheduling Order deadlines be extended by 60 days as shown in
                                                                                         3    the attached Supplement to Joint Rule 26(f) Report.
                                                                                         4
                                                                                         5
                                                                                         6                                                              Respectfully submitted,
                                                                                         7                                                              MCDONALD HOPKINS LLC
                                                                                         8     Dated: April 6, 2020                                     By: /s/Matthew J. Cavanagh
                                                                                         9                                                              Attorneys for Plaintiff
                                                             Facsimile: (310) 394-4477




                                                                                         10                                                             Spectrum Laboratories, LLC

                                                                                         11                                                             CISLO & THOMAS LLP
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                               Dated: April 6, 2020                                     By:          /s/C. Wook Pak
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14                                                             Attorneys for Defendant and Third-Party
                                                                                                                                                        Complainant Green Planet, Inc.
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16                                                             CONKLE, KREMER & ENGEL
                                                                                         17
                                                                                         18    Dated: April 6, 2020                                     By: /s/Sherron Wiggins
                                                                                         19
                                                                                                                                                        Attorneys for Third-Party Defendant Samson
                                                                                         20                                                             Pharmaceuticals, Inc.
                                                                                         21
                                                                                         22   \\Srv-db\tmdocs\19-40030\Joint Stipulation to Extend Scheduling Order Deadlines-0001.docx


                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                          2
                                                                                                                                             JOINT STIPULATION TO EXTEND
                                                                                                                                             SCHEDULING ORDER DEADLINES
